Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-11-2005

Donaldson v. Mugavero
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1648




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Donaldson v. Mugavero" (2005). 2005 Decisions. Paper 1453.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1453


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   NO. 04-1648
                                   ___________

                            KENNETH DONALDSON

                                                           Appellant
                                         v.

                               SCOTT MUGAVERO

                                                           Appellees

                                   ___________

 Appeal from Opinion and Order entering Summary Judgment for the Defendant in the
          United States District Court for the Eastern District of Pennsylvania
                                  (Civil No. 03-1345)
                    District Judge: Honorable James Knoll Gardner
                                     ___________

                 Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  March 8, 2005

BEFORE: SCIRICA, Chief Judge, and ROTH and VAN ANTWERPEN, Circuit Judges

                              (Filed: March 11, 2005)
                                   ___________

                                    OPINION
                                   ___________
VAN ANTWERPEN, Circuit Judge
                 I. FACTUAL AND PROCEDURAL HISTORY

       Because we write only for the parties, we limit our discussion to those facts

pertinent to our decision. Appellant Kenneth Donaldson was convicted of

possession of a controlled substance in the Court of Common Pleas of Lehigh

County, Pennsylvania on September 19, 2000. (Opinion of the District Court

Granting Summary Judgment (“Summary Judgment Opinion”) at 3.) On October

31, 2000, he was sentenced to twelve to thirty-six months of incarceration. (Id.)

In February 2001, the Pennsylvania Board of Probation and Parole approved

Donaldson for parole after the expiration of his minimum sentence. (Id. at 4.)

Donaldson was placed on parole and first met with his parole officer, Appellee

Scott Mugavero, on or about September 11, 2001. (Appellant Brief at 4.)

       In the meantime, Donaldson had appealed his conviction to the

Pennsylvania Superior Court. (Summary Judgment Opinion at 3-4.) On

November 13, 2001, the Pennsylvania Superior Court ruled that Donaldson’s

pretrial suppression motion had been wrongly denied. Commonwealth v.

Donaldson, 786 A.2d 279 (Pa. Super. Ct. 2001). The court vacated Donaldson’s

conviction and ordered a new trial. (Summary Judgment Opinion at 4.) In

November 2001, Donaldson’s counsel, Karen Schular, notified Officer Mugavero

that the Superior Court had vacated Donaldson’s conviction. (Appellant Brief at

4-5.) On November 20, 2001, she faxed a copy of the Superior Court decision to

Mugavero with a note stating that she did not know whether the District Attorney

                                         2
would appeal. (Appellant App. at 18a.) Mugavero did not hear from Schular

again until September 27, 2002. (Summary Judgment Opinion at 5.)

       The Lehigh County District Attorney’s Office decided to appeal and filed a

petition for allocatur to the Supreme Court of Pennsylvania in December 2001, but

on June 19, 2002, the Supreme Court of Pennsylvania denied the petition.

Commonwealth. v. Donaldson, 800 A.2d 931 (Pa. Jun 19, 2002). Despite the

Supreme Court’s decision, the remand for a new trial remained, and Schular

advised Donaldson to continue to report to Mugavero until such time as the

charges were declared nolle prosequi. (Summary Judgment Opinion at 6.) On

September 11, 2002, the Lehigh County Court of Common Pleas granted leave to

the District Attorney to nolle prosequi the charges against the plaintiff; the Order

was filed on September 13, 2002. (Id.)

       In mid-September 2002, Donaldson’s girlfriend informed Mugavero that

Donaldson was working outside the state and that he possessed a cellular

telephone. (Id.) Citing these technical violations, Mugavero submitted a

Delinquency Request Form to the Parole Board on September 18, 2002. (Id.) The

Parole Board responded on September 19, 2002, by declaring Donaldson

delinquent and issuing a Warrant to Commit or Detain. (Id.) On the same day,

Mugavero and three other parole agents executed the arrest warrant and arrested

Donaldson. (Id. at 7.)




                                          3
        On September 27, 2002, Attorney Schular learned of Donaldson’s

incarceration and immediately notified Mugavero that the charges had been

declared nolle prosequi. (Id.) Mugavero responded immediately by sending a

release order to the Lehigh County Prison and Donaldson was released that day.

(Id.)

        On February 28, 2003, Donaldson filed a section 1983 action against

Mugavero alleging civil liability for unlawful arrest. (Id. 2.) On September 3,

2003, the district court dismissed all claims alleged against Mugavero in his

official capacity, but reserved judgment on the claims against Mugavero in his

personal capacity. (Id.)

        On October 28, 2003, Mugavero filed a motion for summary judgment on

the remaining claims, and on December 19, 2003, Donaldson filed a cross-motion

for summary judgment. (Id.) The parties agreed that there were no disputed

material facts, but disagreed as to whether Mugavero was entitled to qualified

immunity. (Id.) On February 26, 2004, the district court concluded that Mugavero

was entitled to qualified immunity and granted his motion for summary judgment.

(Id. at 10.) Donaldson timely appealed.

                           II. STANDARD OF REVIEW

        This Court has jurisdiction over final decisions of the district court pursuant

to 28 U.S.C. § 1291. Our review over summary judgment motions is plenary, and




                                           4
we draw all reasonable inferences in favor of the non-moving party. Torres v.

McLaughlin, 163 F.3d 169, 170 (3d Cir. 1998).

                                  III. ANALYSIS

       Parole officers are executive officers charged with carrying out the

probation and parole policies of the state. Harper v. Jeffries, 808 F.2d 281, 284

(3d Cir. 1986). As a parole officer, Mugavero is entitled to qualified, good-faith

immunity “if it is shown that his conduct did not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Id.

       Our qualified immunity analysis requires us to ask whether, “[t]aken in the

light most favorable to the party asserting the injury, do the facts alleged show the

officer's conduct violated a constitutional right?” Saucier v. Katz, 533 U.S. 194,

201 (2001). If so, we must determine whether that right is clearly established such

that “it would be clear to a reasonable officer that his conduct was unlawful in the

situation he confronted.” Id. at 202.

       Mugavero concedes the first question. Prior to Donaldson’s arrest, the

Superior Court vacated Donaldson’s conviction and remanded for retrial, the

Supreme Court denied the District Attorney’s allocatur petition, and the Court of

Common Pleas declared a nolle prosequi. Mugavero does not dispute that since

there were no active charges, he deprived Donaldson of his Fourth Amendment




                                          5
right to be free from an unlawful seizure, but instead focuses on the second prong

of the qualified immunity test. (Appellee Brief at 17.)

            A. Mugavero’s Conduct was not Clearly Unreasonable

       An officer whose request for a warrant causes an unconstitutional arrest is

protected by the shield of immunity unless “the warrant application is so lacking in

indicia of probable cause as to render official belief in its existence unreasonable.”

Malley v. Briggs, 475 U.S. 335, 344-45 (1986). The evaluation of objective

reasonableness is based upon the information possessed by the officer at the time

of the illegal conduct. Saucier, 533 U.S. at 207-08. Additionally, “we have

generally extended immunity to an officer who makes an arrest based on an

objectively reasonable belief that there is a valid warrant. . . . Nevertheless, an

apparently valid warrant does not render an officer immune from suit if his

reliance on it is unreasonable in light of the relevant circumstances.” Berg v.

County of Allegheny, 219 F.3d 26, 273 (3d Cir. 2000).

       Donaldson does not dispute that the technical parole violations would have

been sufficient to justify his arrest had he still been on parole. Instead, he argues

that Mugavero was on notice that his conviction was vacated. “From the date of

the Superior Court opinion, Plaintiff was no longer under any sentence from the

Court; it had been vacated.” (Appellant Brief at 11.) Mugavero knew that

Donaldson’s conviction had been vacated because Donaldson’s attorney informed

him of the Superior Court’s decision in November 2001. (Appellant Brief at 10-

                                           6
11.) Therefore, Donaldson argues, it was objectively unreasonable for Mugavero

to arrest him.

       We disagree. Donaldson’s argument is flawed because he overstates the

implication of the Superior Court decision at the time it was made. In December

2001, the Lehigh County District Attorney’s Office filed a petition for allocatur to

the Supreme Court of Pennsylvania from the Superior Court’s November 13, 2001

decision. “[U]nder Pennsylvania law, the filing of a petition for allowance of

appeal by the Commonwealth stayed the effective date of the judgment of the

Pennsylvania Superior Court.” Tourscher v. McCullough, 184 F.3d 236, 241 (3d

Cir. 1999). Furthermore, “a duly convicted prisoner continues in that status until

his or her appeal becomes final even if it results in a reversal of the conviction.”

Id. at 240. As a result of the District Attorney’s petition, Donaldson’s status did

not change until sometime after the Supreme Court denied this petition.

Accordingly, notice of the Superior Court decision alone was insufficient to alert

Mugavero to the fact that Donaldson’s conviction had been finally vacated,

especially considering that Donaldson continued to meet with Mugavero as a

condition of his parole.

       Donaldson’s defense attorney never alerted Mugavero to the final

disposition of the case, even though she had provided him with a status report

earlier. In addition, the District Attorney and Clerk of Court never informed

Mugavero of the final disposition of the case. Even, the Parole Board gave no

                                           7
indication to Mugavero that Donaldson was no longer one of his charges, even

when Mugavero sought a warrant for Donaldson’s arrest. Based on the

information he had available to him, we cannot say that Mugavero was

unreasonable in believing that he had authority to arrest Donaldson. Under these

circumstances, it appears that Mugavero’s mistaken belief that he was authorized

to arrest Donaldson was reasonable, and therefore he is entitled to qualified

immunity. The order of the district court is affirmed.




                                         8